Citation Nr: 1819033	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  12-02 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cold injury residuals of the right hand.

2.  Entitlement to service connection for cold injury residuals of the left hand.

3.  Entitlement to service connection for cold injury residuals of the right foot.

4.  Entitlement to service connection for cold injury residuals of the left foot.

5.  Entitlement to service connection for Raynaud's disease.

6.  Entitlement to service connection for a bilateral eye disability.

7.  Entitlement to a disability rating in excess of 20 percent for chondromalacia with anterior cruciate ligament (ACL) tear of the left knee, with instability.




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1984 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a September 2016 decision, the Board restored a 20 percent rating for the Veteran's service-connected left knee disability effective May 1, 2010, and determined that new and material evidence had been received to reopen a previously denied claim of service connection for a bilateral eye disability.  The Board remanded the underlying claim of service connection for a bilateral eye disability to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development, along with the issues of entitlement to service connection for cold injury residuals and Raynaud's disease and the issue of entitlement to a rating in excess of 20 percent for the service-connected left knee disability.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Service connection for cold injury residuals of the hands and feet and Raynaud's disease.

The Veteran claims to have residuals from a cold injury of the hands and feet he sustained in service, to include Raynaud's disease.  Specifically, the Veteran recalls that during a tour of duty in Germany in 1987, he was participating in training in weather that was "55 below."  He contends that this exposure gave him 3rd degree frostbite and affected his hands and feet.  He recalls being treated in the field for cold exposure.  

The Veteran's service treatment records are entirely negative for complaints of findings of a cold injury.  The Veteran's service treatment records do include a March 1985 dermatology visit showing that the Veteran had a history of a "growth" on ring finger of the left hand, which was treated with cryotherapy.  The remaining service treatment records contain no reference to a cold injury or to Raynaud's.  In fact, the Veteran's September 1989 periodic examination and his December 1991 separation examination show that, on clinical examination, all relevant body systems, including upper extremities, lower extremities, vascular system, neurologic system, feet, and skin were examined and determined to be normal.  In addition, on a report of medical history completed by the Veteran at the time of the separation examination, he endorsed a history of multiple conditions - including swollen or painful joints related to right shoulder and left knee injuries, eye trouble, a "trick" shoulder, and gonorrhea - but made no mention of a cold injury or to Raynaud's disease.  In fact, he specifically denied having or ever having had symptoms such as rheumatism and neuritis.  

The post-service record on appeal includes private clinical evidence showing that in January 2011, the Veteran was seen by a private rheumatologist for a consultation for possible Raynaud's phenomenon.  He reported that in 1988, while training in Germany, he developed third degree frostbite on his fingers and toes.  He indicated that he did not develop actual tissue damage but had a lot of pain and pins and needles sensations in his fingers.  He indicated that in cold environments, he now developed a drop in body temperature and skin discoloration.  Neurological examination, motor strength, reflexes, and pulses were normal.  The assessment was Raynaud's phenomenon, likely primary Raynaud's without any associated systemic disease.  Subsequent clinical records show continued notations of Raynaud's disease.  

Pursuant to the Board's September 2016 remand, the Veteran was afforded VA examinations in January 2017 for cold injury residuals and Raynaud's.  On examination, the Veteran reported that in 1987, he sustained "3rd degree frostbite and Raynaud's" when he was training in weather in Germany that was "55 below."  He indicated that he was treated for cold weather injury in a field environment by a medic.  The Veteran stated that his treatment consisted of removing his gloves and socks, putting his extremities against other people's, drinking cocoa, and keeping himself in a warm tent for 4-6 hours.  He indicated that about one week later, he went to an aid station to get checked to make sure everything was okay.  He thereafter returned to duty and received no other treatment in service.  The Veteran indicated that in 1996, he was seen at the Pensacola VA clinic "and it was documented that he had Raynaud's disease."  His current symptoms included having to wear mittens and gloves in weather below 40 degrees and tinging sensations in his fingers, skin discoloration, and numbness, with prolonged exposure to cold.  

After examining the Veteran and reviewing the record, the examiner determined that there was insufficient clinical evidence to warrant a diagnosis of acute or chronic frostbite residuals.  The examiner indicated that the Veteran exhibited no signs or symptoms of frostbite on examination of either hand or foot, to include evidence of arthritis, osteoporosis or subarticular punched out lesions.  In addition, the Veteran exhibited warm and feet on clinical examination.  The hands were grossly normal during the examination, as consistent with VA Rheumatology notes showing unremarkable/stable exams for the last few years.  Although the Veteran did exhibit toenail abnormalities, the examiner explained that this condition had not been incurred in service and was not otherwise causally related thereto.  Rather, it is an acquired condition caused by a fungal infection of the toenails and is not uncommon in the general population.

Regarding the Veteran's Raynaud's, the examiner concluded that it was less likely than not that the condition had been incurred in or caused by service, including the reported frostbite in 1987.  The examiner explained that the Veteran's service treatment records show that the Veteran was active in sports, including football and basketball, as well as PT without limitations.  In addition, at a September 1989 periodic examination and at his December 1991 separation, examination was normal in all pertinent respects (including the skin, vascular system, and neurologic system), with no indication of any disability, including cold injury or Raynaud's disease.  The examiner further noted that the Veteran did not exhibit relevant symptoms at those times, as he denied having symptoms such as rheumatism and neuritis on a report of medical history completed at the examinations.  Finally, the examiner noted that the post-service record on appeal was negative for complaints or findings of Raynaud's disease for many years after service.  Rather, the Veteran was not diagnosed as having the condition by a rheumatologist until 2011.  

After reviewing the record, the Board find that additional development is necessary prior to further appellate consideration.  Since the January 2017 VA examination finding that the appellant exhibited no signs or symptoms of frostbite on examination of either hand or foot, the Veteran was seen in April 2017 for VA nerve conduction studies.  At that time, he reported that ever since the 1980's when he had frostbite, whenever he was in a cold environment, the tips of his fingers would feel numb and tingly.  Electrodiagnostic studies were normal.  The examiner, however, indicated that "I think the patient's symptoms are typical of the sequelae of frostbite."  In addition, in a November 2017 VA clinical record, the Veteran's treatment provider indicated that "I do think some of the persistent numbness is from his frostbite and not just from his mild clinical carpal tunnel with a negative EMG nerve study."  Given the inconsistencies in the clinical record as to whether the appellant exhibits current residuals of the reported in-service cold injury, additional development is needed.  

Regarding the appellant' Raynaud's disease, the January 2017 examiner indicated that the Veteran was not diagnosed as having the condition until 2011.  The January 2017 VA examination report itself, however, indicates that "[i]n 1996, [the Veteran] was seen at the VA Clinic, and it was documented that he had Raynaud's disease."  The Board has been unable to locate any such VA treatment records in the claims file.  The Board finds that additional development is therefore necessary to obtain whether any such records are available.  Moreover, the Board notes that the January 2017 examiner failed to consider the service treatment records showing that the Veteran had been treated with cryotherapy in service, as requested by the previous remand.  

Service Connection for an Eye Disability

The Veteran claims that he suffers from an eye disability caused by service.  Specifically, the Veteran claimed that he was working as a mechanic when diesel fuel came into contact with his eyes.  The Veteran reports having problems with his vision since that time.

In September 2010, the Veteran was afforded a VA examination with an optometrist.  The Veteran reported dry eyes, photophobia, and ocular irritation due to the splash of diesel fuel in bilateral eyes while in service.  The examiner noted that the Veteran reported no other eye injuries, surgeries, or diseases.  He concluded that the Veteran's dry eyes, photophobia, and ocular irritation were less likely than not due to diesel fuel while in service.

In its September 2016 Board remand, the Board found the opinion inadequate, noting that the examiner failed to provide a rationale for his opinion.  In addition, the Board noted that the VA examiner failed to address service treatment records showing that the Veteran had sustained a laceration injury below his left eye in August 1988, a poke injury to his left eye in February 1989, and was treated for an episode of conjunctivitis in October 1987.  

In January 2017, the Veteran was afforded another VA eye examination.  The Board remand directed the examiner to discuss whether the Veteran's in-service left eye laceration caused or contributed to the Veteran's current eye disability.  The examiner indicated that the Veteran's ocular health was within normal limits and that he sustained no negative ocular consequence from diesel fuel exposure.  As set forth above, however, the September 2010 VA examination identified dry eyes, photophobia, and ocular irritation.  As there is clinical evidence of an eye disability during the period on appeal, clarification is necessary.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement in a service connection claim is satisfied when a claimant has a disability at the time a claim is filed or during its pendency even if the disability resolves prior to adjudication).  

Entitlement to a disability rating in excess of 20 percent for chondromalacia with anterior cruciate ligament (ACL) tear of the left knee, with instability

Since the RO last considered this claim in a March 2017 Supplemental Statement of the Case, multiple pieces of relevant evidence have been associated with the record, including VA clinical records showing treatment for the Veteran's left knee disability and the report of a November 2017 VA examination of the Veteran's left knee.  Because the AOJ has not yet considered this additional evidence in connection with the appeal, a remand is necessary.  38 C.F.R. § 20.1304 (2017).  

Accordingly, the case is REMANDED for the following action:

1.  Undertake the necessary efforts to obtain clinical records from the Pensacola VA clinic for the period from January 1996 to September 2005.  (The Veteran reports being diagnosed as having Raynaud's disease at the Pensacola VA clinic in 1996).  

2.  Schedule the Veteran for a VA medical examination to ascertain the nature and etiology of any current residuals of cold injuries to the hands and feet, to include Raynaud's disease.   

After reviewing the record and examining the Veteran, the examiner should delineate all residuals of cold injuries to the hands and feet exhibited by the appellant, to include Raynaud's disease.  If the examiner determines that the Veteran does not exhibit residuals of cold injuries to the hands and feet, an explanation must be provided, to include reference to the April 2017 and November 2017 VA clinical records showing notations of persistent numbness secondary to frostbite.

For any disability identified, to include Raynaud's disease, the examiner should indicate whether it is at least as likely as not that such disability is causally related to the Veteran's active service or any incident therein, to include the reported frostbite injury in Germany or to March 1985 cryotherapy.  

A rationale for all opinions offered must be provided.  

3.  Schedule the Veteran for a VA medical examination to ascertain the nature and etiology of any current eye disability, to include dry eyes, photophobia, and ocular irritation.  

After reviewing the record and examining the Veteran, the examiner should delineate all eye disabilities currently exhibited by the appellant, if any.  If any previously diagnosed disorder, including the dry eyes, photophobia, and ocular irritation identified on the September 2010 VA examination, is not found on examination, an explanation must be provided.

For any current eye disability identified (or for any eye disability previously identified since June 2010 which has since resolved), the examiner should indicate whether it is at least as likely as not that it had its onset in service or is otherwise the result of a disease or injury in service, to include exposure to diesel fuel, a laceration injury below his left eye in August 1988, a poke injury to his left eye in February 1989, and an episode of conjunctivitis in October 1987.  

A rationale for all opinions offered must be provided.  

4.  Thereafter, the RO should readjudicate the claims, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







